Citation Nr: 0931301	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-06 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for dental disability 
claimed as screw in lower jaw, residual of jawbone breakdown, 
left side.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Anchorage, Alaska RO now has jurisdiction over 
the Veteran's claim.

In November 2008, the Board remanded this issue; it is again 
before the Board.


FINDING OF FACT

The Veteran is not shown to have dental disability that is 
the result of osteomyelitis or osteo radio necrosis, or due 
to the loss, malunion, or limited motion of the mandible, 
maxilla, ramus, condyloid process, or hard pallet, or the 
loss of teeth due to loss of substance of the upper or lower 
jaw for service connection for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental 
disability claimed as screw in lower jaw, residual of jawbone 
breakdown, left side, have not been met.  38 U.S.C.A. §§ 
1110, 1721, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in September 2004 and March 2006, 
and the claim was readjudicated in a May 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
clearly demonstrates that the Veteran did not have an injury 
resulting in requirement of a dental implant and did not 
otherwise meet the criteria for entitlement to service 
connection for a dental disability.  For these reasons, the 
Board declines to provide an examination or obtain an opinion 
as to this issue.

All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

However, dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 38 
C.F.R. § 3.381.  Under current VA regulations, compensation 
is available for only certain types of dental and oral 
conditions, such as impairment of the mandible, limited 
motion of the temporomandibular articulation, loss of a 
portion of the maxilla, and loss of a portion of the ramus.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation 
is available for loss of teeth only if such loss is due to 
loss of substance of body of the maxilla or mandible without 
loss of continuity.  Id., Diagnostic Code 9913.  A Note to 
this provision indicates that these rating apply only to bone 
loss through trauma or disease, such as osteomyelitis, and 
not to loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  Id.  

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal (i.e., gum) disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007). 

In this case, the Veteran asserts that she had screws fitted 
in her jaw during service due to a breakdown of her jaw, and 
that she is entitled to compensation.

The service treatment records show that at enlistment the 
Veteran was noted to have undergone oral surgery on teeth 
numbers 13, 17 and 30.  In June 1996, tooth number 19 was 
removed due to a root fracture.  A root canal was performed 
at tooth number 12 in May 1999.  In June 2000, pulpectomy of 
tooth number 31 was performed.  In May 2002, the Veteran 
received implant fixture placement surgery at teeth numbers 
12, 13, and 19.  In January 2003, a second surgery was 
performed on these implants.  In October 2003, the Veteran 
was noted to require restoration of the fixtures at numbers 
12, 13, and 19.

VA outpatient dental records dated in November 2003 show the 
Veteran was evaluated for implants and bridge preparation.  
In January 2005 she was noted to need extraction of tooth 
number 1 due to caries.  In February 2006 she was seen for 
converging implants at 12 and 13.  She underwent procedures 
on her implants at 12, 13, and 19 in March 2006.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353.  In this regard, there 
is no evidence of a diagnosis of impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of the 
maxilla, for which service-connected compensation could be 
granted.  See 38 C.F.R. § 4.150.  Thus, absent evidence of a 
current compensable dental disability, service connection 
cannot be granted for periodontal disease.  Boyer, 210 F.3d 
at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The service treatment records show treatment for periodontal 
disease, and the Veteran underwent implant procedures during 
service.  However, the evidence of record is unremarkable for 
a diagnosis of impairment of the mandible, loss of a portion 
of the ramus, or loss of a portion of the maxilla, for which 
service-connected compensation could be granted.  See 38 
C.F.R. § 4.150.  Further, the records do not show that she 
suffered any trauma to her teeth or mouth as the result of 
combat wounds or other service trauma.  

Accordingly, although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Accordingly, the Veteran's appeal is denied.  


ORDER


Service connection for dental disability claimed as screw in 
lower jaw, residual of jawbone breakdown, left side, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


